Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the second heat exchanger” in line 10, it is unclear if “the second heat exchanger” in line 10 referring to one of the pair of second heat exchangers or the entire pair of second heat exchangers. 
Claim 9 recites “the second heat exchanger” in line 6 it is unclear if “the second heat exchanger” in line 10 referring to one of the pair of second heat exchangers or the entire pair of second heat exchangers.
Claim 14 recites “the placing protrusion” in lines 6-7 it is unclear if “the placing protrusion” in lines 6-7 is referring to the plurality of the placing protrusions or one of the placing protrusions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0040932).
With respect to claim 1, Lee et al. discloses a battery module (Figure 2; Figure 1] comprising: 
a pair of battery groups  in which a plurality of battery cells 100 are stacked; 
a first heat exchanger 200 disposed between the pair of battery groups to perform heat exchange with first stacked surfaces of the pair of battery groups; and 
a pair of second heat exchangers 300 disposed outside the pair of battery groups to perform heat exchange with second stacked surfaces which are sides opposite to the first stacked surfaces.  [Figure 6; Figure 7]

With respect to claim 2, Lee et al. discloses wherein the first heat exchanger 200 and the pair of second heat exchangers 300 are disposed to be spaced apart from each other in parallel to each other with the pair of battery groups interposed therebetween.  [Figure 7]

Claims 1-6 & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther WO 2018/024483 (See US 2019/0252741).

With respect to claim 1, Gunther discloses a battery module 1 comprising: a pair of battery groups 2 in which a plurality of battery cells are stacked [0030-0035]; 
a first heat exchanger 3  disposed between the pair of battery groups 2 to perform heat exchange with first stacked surfaces of the pair of battery groups; and 
a pair of second heat exchangers 4/4.1 disposed outside the pair of battery groups to perform heat exchange with second stacked surfaces which are sides opposite to the first stacked surfaces [Figure 1]

With respect to claim 2, Gunther discloses wherein the first heat exchanger 3 and the pair of second heat exchangers 4/4.1 are disposed to be spaced apart from each other in parallel to each other with the pair of battery groups interposed therebetween.  [Figure 1]

With respect to claim 3, Gunther discloses wherein the pair of battery groups comprise a plurality of battery units which are disposed with being stacked [Figure 1; 0003; 0012-0017], the plurality of battery units comprise: a pair of battery cells among the plurality of battery cells [0003]; and a cooling plate 5 which is interposed between the pair of battery cells [Figure 1; 0031], and is configured so that one end thereof is in contact with the first heat exchanger 3 and the other end thereof is in contact with the second heat exchanger 4/4.1. [Figure 1]

With respect to claim 4, Gunther discloses wherein the pair of battery cells are configured so that each one surface thereof is in surface contact with the cooling plate 5 to be subjected to heat exchange therewith, and both surfaces thereof disposed on both sides of the one surface are subjected to heat exchange with the first 3 and second heat exchangers 4/4.1, respectively. [0012-0035; Figure 1]

With respect to claim 5, Gunther discloses wherein the pair of battery cells are configured to be in surface contact with the cooling plate 5 over an entire area of the one surface thereof. [Abstract; Figure 1]  

With respect to claim 6, Gunther discloses wherein the first heat exchanger 3 comprises: a placing part into which the one end of the cooling plate 5 is inserted, wherein the placing part is formed lengthwise in a longitudinal direction of the cooling plate 5, and is formed more concave than an adjacent outer surface of the first heat exchanger 3. [0036-0048; Figure 3; Figure 4; Figure 7]

With respect to claim 15, Gunther discloses wherein the first heat exchanger 3, and the pair of second heat exchangers 4/4.1 respectively comprise: inlets formed at one side thereof, through which a coolant inflows; and outlets formed the other side thereof, through which the coolant outflows, wherein the inlets and the outlets are alternately arranged in a direction in which the heat exchangers are spaced apart from each other.   [0012; 0031-0050; Figure 1; Figure 3]

With respect to claim 16, Gunther discloses a battery module comprising: a plurality of battery groups in which a plurality of battery cells are stacked; and a plurality of heat exchangers 3/4/4.1 which are disposed to face stacked surfaces of the plurality of battery groups, and are alternately arranged with the plurality of battery groups. [Figure 1]

With respect to claim 17, Gunther discloses wherein the plurality of battery groups comprise a pair of battery groups, wherein the plurality of heat exchangers 3/4/4.1 comprise: a first heat exchanger 3 disposed between the pair of battery groups; and second heat exchangers 4/4.1 disposed outside the pair of battery groups.  [Figure 1]

With respect to claim 18, Gunther discloses a battery module comprising: a pair of battery groups in which a plurality of battery units are stacked, wherein the plurality of battery units comprise a pair of battery cells, and cooling plates 5 interposed between first surfaces facing each other of the pair of battery cells so as to be in surface contact therewith; a first heat exchanger 3 which is disposed between the pair of battery groups and is in contact with one end of each of the cooling plates 5, wherein a heat generated from the first surfaces of the battery cells, and a heat generated from second surfaces of the battery cells, which extend from the first surfaces and face the first heat exchanger 3, are transferred to the first heat exchanger 3 through the cooling plates 5; and a pair of second heat exchangers 4/4.1 which are disposed outside the pair of battery groups and are in contact with the other end of each of the cooling plates 5, wherein the heat generated from the first surfaces of the battery cells, and a heat generated from third surfaces of the battery cells, which extend from the first surface and face the pair of second heat exchangers 4/4.1, are transferred to the pair of second heat exchangers through the cooling plates 5. [Figure 1; 0030-0050]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther WO 2018/024483 (See US 2019/0252741) as applied to claim 6 above in further view of Beltz et al. (US 2015/0207187)

With respect to claim 7, Gunther does not disclose wherein the placing part comprises: 
an insertion face which defines a depth of an insertion space into which the cooling plate is inserted; and a pair of movement limiting faces connected to the adjacent outer surface at both ends of the insertion face, wherein the movement limiting faces are provided to limit a movement of the cooling plate inserted into the insertion space in a direction perpendicular to an insertion direction.  

Beltz et al. discloses a battery module 10 comprising: a pair of battery groups  in which a plurality of battery cells are stacked [Figure 1]; 
a pair of second heat exchangers 150/152 disposed outside the pair of battery groups to perform heat exchange with stacked surfaces.[Figure 1]
a placing part 590/592/594/596/598/600/602/604 wherein the placing part comprises: 
an insertion face which defines a depth of an insertion space into which the cooling plate 92 is inserted [Figure 12; 0040-0050]; and a pair of movement limiting faces 198/edges of the placing part openings 590/592/594/596/598/600/602/604 connected to the adjacent outer surface at both ends of the insertion face, wherein the movement limiting faces are provided to limit a movement of the cooling plate 92 inserted into the insertion space in a direction perpendicular to an insertion direction.   [0030-0050]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther to include wherein the placing part comprises: an insertion face which defines a depth of an insertion space into which the cooling plate is inserted; and a pair of movement limiting faces connected to the adjacent outer surface at both ends of the insertion face, wherein the movement limiting faces are provided to limit a movement of the cooling plate inserted into the insertion space in a direction perpendicular to an insertion direction, as disclosed in Beltz et al. in order to prevent overheating. 

With respect to claim 8, Gunther discloses wherein the plurality of battery units comprise: a first battery unit, and a second battery unit stacked above the first battery unit. [Figure 1]

Gunther does not disclose wherein the placing part comprises: a first and a second placing parts into which the cooling plates of the first and second battery units are inserted, wherein the pair of movement limiting faces of the second placing part have a width greater than a width formed by a pair of movement limiting faces of the first placing part.  

Beltz et al. discloses wherein the placing part 590/592/594/596/598/600/602/604 comprises: a first and a second placing parts into which the cooling plates 92 of the first and second battery units are inserted, 

Beltz et al. does not disclose wherein the pair of movement limiting faces of the second placing part have a width greater than a width formed by a pair of movement limiting faces of the first placing part.

However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the width formed by a pair of movement limiting faces of the second placing part of Beltz et al. to have a width greater than a width formed by a pair of movement limiting faces of the first placing part since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther to include wherein the pair of movement limiting faces of the second placing part have a width greater than a width formed by a pair of movement limiting faces of the first placing part, as disclosed in Beltz et al. in order to prevent overheating. 

Claim 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gunther WO 2018/024483 (See US 2019/0252741).

With respect to claim 9, Gunther discloses wherein the cooling plate comprises: a plate body which is in contact with the pair of battery cells; and an expansion part which extends from the plate body and is in contact with the second heat exchanger [Figure 1] 

Gunther does not disclose wherein the expansion part has a width formed to be greater than a thickness of the plate body.  

However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the expansion part of Gunther to have a width formed to be greater than a thickness of the plate body since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther to include wherein the expansion part has a width formed to be greater than a thickness of the plate body in order to allow for proper connection of a variety of different sized cooling plates and to prevent overheating. 

With respect to claim 10, Gunther discloses wherein the pair of second heat exchangers comprise: an expansion groove which is formed to be more concave than the adjacent outer surface so as to allow the expansion part to be inserted therein.  [0036-0048; Figure 3; Figure 4; Figure 7]


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gunther WO 2018/024483 (See US 2019/0252741) as applied to claim 3 above in further view of Beltz et al. (US 2015/0207187)

With respect to claim 11, Gunther does not disclose wherein the pair of battery groups further comprise: at least one pad which is interposed between the plurality of battery units and is configured to be in contact with the other surface of the battery cell whose one surface is disposed to be in contact with the cooling plate.  

Beltz et al. discloses wherein the pair of battery groups further comprise: at least one pad 190 which is interposed between the plurality of battery units and is configured to be in contact with the other surface of the battery cell whose one surface is disposed to be in contact with the cooling plate 282. [Figure 5; 0030-0040]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther to include wherein the pair of battery groups further comprise: at least one pad which is interposed between the plurality of battery units and is configured to be in contact with the other surface of the battery cell whose one surface is disposed to be in contact with the cooling plate, as disclosed in Beltz et al. in order to prevent overheating.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gunther WO 2018/024483 (See US 2019/0252741) as applied to claim 1 above in further view of Okada et al. (US 2017/0365897).


With respect to claim 12, Gunther et al. does not disclose an upper frame and a lower frame which are provided so as to cover the first heat exchanger, the pair of second heat exchangers and the pair of battery groups disposed so that a movement thereof is limited by the first heat exchanger and the pair of second heat exchangers. 

Okada et al. discloses a battery module comprising an upper frame 34 and a lower frame 35 which are provided so as to cover the first heat exchanger 54, the heat exchanger 51 and the pair of battery groups disposed so that a movement thereof is limited by the first heat exchanger 54 and the second heat exchanger 51. [Figure 6; 0039-0045]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther  to include and upper and lower frame, as disclosed in Okada et al., in order to allow for vibration or impact damage. [0002]

With respect to claim 13, Lee et al. does not disclose wherein the upper frame and the lower frame are configured to be coupled to the first heat exchanger and the pair of second heat exchangers, thus to fix the first heat exchanger, the pair of second heat exchangers and the pair of battery groups.  

Okada et al. discloses wherein the upper frame and the lower frame are configured to be coupled to the heat exchangers, thus to fix the heat exchangers and the pair of battery groups. [Figure 6; 0039-0045]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther  to include and upper and lower frame, as disclosed in Okada et al., in order to allow for vibration or impact damage. [0002]


With respect to claim 14, Lee et al. does not disclose wherein the battery group comprises: placing protrusions formed on a surface thereof facing the lower frame, wherein the lower frame comprises: placing grooves formed therein, into which the placing protrusion is inserted to limit a movement thereof in a planar direction.  

Okada et al. discloses wherein the battery group comprises:
placing grooves formed on a surface thereof facing the lower frame, wherein the lower frame comprises: placing protrusions formed therein, the placing protrusion inserted into the grooves to limit a movement thereof in a planar direction. [Figure 6; 0039-0045]

While the Okada et al. does not disclose said protrusions on said battery group and said groove  on said upper frame, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to reverse the placement of protrusions and grooves, by placing said protrusions on said battery group and said groove on said lower frame, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Gunther  to include and upper and lower frame, as disclosed in Okada et al., in order to allow for vibration or impact damage. [0002]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/           Examiner, Art Unit 1723